                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
                                                                                           2/21/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GEORGE BREW,                                                   :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-648 (JLC)
PORT AUTHORITY TRANS HUDSON                                    :
CORPORATION,                                                   :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         The Court having been advised by counsel’s letter dated February 21, 2020 (Dkt. No. 22)
that all claims asserted herein have been settled, it is hereby ORDERED that the above-entitled
action be and is hereby dismissed and discontinued without costs, but without prejudice to the
right to reopen the action within 30 days of the date of this Order if the settlement is not
consummated.

        To be clear, any application to reopen must be filed within 30 days of the date of this
Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if
the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same 30-day
period to be “so ordered” by the Court.

        Any pending motions are moot. The Clerk is directed to close this case.

        SO ORDERED.

Dated: February 21, 2020
       New York, New York
